United States Court of Appeals
                            F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                       ____________
No. 10-5014                                                     September Term 2011
                                                                        1:04-cv-02009-ESH-JMF
                                                         Filed On: September 13, 2011
Wilfred Samuel Rattigan,

             Appellee

      v.

Eric H. Holder, Jr., Attorney General, United
States Department of Justice,

             Appellant


      BEFORE:       Rogers, Tatel, and Kavanaugh, Circuit Judges


                                         ORDER

       Upon consideration of appellant’s petition for rehearing and the response
thereto, it is

     ORDERED that the petition be granted. This case is scheduled for oral
argument before the above-named panel at 9:30 a.m. on December 7, 2011. It is

      FURTHER ORDERED that the judgment filed June 3, 2011, be vacated. It is

      FURTHER ORDERED that briefing be limited to the following issues:

      (1) Does Egan’s bar on judicial review of national security clearance decisions
extend to actions by employees outside of the Security Division?

       (2) If Egan’s bar does not extend to decisions by employees outside the Security
Division, would allowing Title VII retaliation claims against such employees chill their
reporting of information involving suspicion of national security concerns to the Security
Division pursuant to Executive Order 12,968? If so, why? Would departmental
complaint procedures not also chill such reporting?
                 United States Court of Appeals
                             F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                        ____________
No. 10-5014                                                      September Term 2011

      (3) If the court were to allow Title VII retaliation claims based on referrals of
knowingly false information, does any record evidence in this case support such a
claim? If not, should a remand be ordered?

It is

       FURTHER ORDERED that the following briefing format and schedule apply in
this case:

        Brief for Appellant                                   October 11, 2011
        (not to exceed 8,750 words)

        Brief for Appellee
        (not to exceed 8,750 words)                           November 10, 2011

        Reply Brief for Appellant
        (not to exceed 4,375 words)                           November 25, 2011

        Parties are directed to hand deliver the paper copies of their briefs to the Clerk’s
office on the date due. All brief and appendices must contain the date the case is
scheduled for oral argument at the top of the cover. See D.C. Cir. Rule 28(a).


                                         Per Curiam


                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                     BY:      /s/
                                                              Michael C. McGrail
                                                              Deputy Clerk




                                                2